To a petition for rehearing—
JUDGE LEWIS
DELIVERED THE HOLLOWING RESPONSE:
Though it may not be true that appellant had the actual possession of the entire tract of land at the time appellee commenced his action, it is alleged in the petition that he held possession of a portion of it by his tenant, whose obligation to pay him rent therefor he then held; and the prayer of the petition was for an injunction restraining him from collecting, and the tenants, who were made parties, from paying to him the rents. Judgment was also asked quieting appellee in its title and possession.
But it does not make any difference what was the character or extent of possession by appellant when the action was commenced. For, as held in the opinion, appellee being a banking corporation, did not, at the date of the deed from the Bank of Kentucky, nor when the action was commenced, have the power under its charter tp acquire or hold the land in controversy, and, consequently, could not maintain the action at all: nor did the statute of 1870, enacted while the action was pending, operate to give to appellee any right to *10relief or recovery in this action it did not have when it was commenced. Whatever right, legal or equitable, appellee may have acquired in virtue of that statute, must be sought and enforced in another action.
The petition for rehearing is overruled.